                                                                          Case 2:20-cv-00893-JAT Document 32 Filed 01/28/21 Page 1 of 3



                                                                 1   Eric H. Spencer (#022707)
                                                                     Colin P. Ahler (#023879)
                                                                 2   Ryan J. Regula (#028037)
                                                                     SNELL & WILMER L.L.P.
                                                                 3   One Arizona Center
                                                                     400 E. Van Buren, Suite 1900
                                                                 4   Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     espencer@swlaw.com
                                                                 6   cahler@swlaw.com
                                                                     rregula@swlaw.com
                                                                 7   Attorneys for Arizona Recovery Housing Association
                                                                 8   Steven G. Polin (admitted pro hac vice)
                                                                     The Law Office of Steven G. Polin
                                                                 9   3034 Tennyson Street, NW
                                                                     Washington, DC 20015
                                                                10   Telephone: 202.331.5848
                                                                11   spolin2@earthlink.net
                                                                     Attorneys for Arizona Recovery Housing Association
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                13                         IN THE UNITED STATES DISTRICT COURT
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                                                    FOR THE DISTRICT OF ARIZONA
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                     Arizona Recovery Housing Association,
                                                                16   an Arizona not-for-profit corporation,            No. CV-20-00893-PHX-JAT

                                                                17                     Plaintiff,                      JOINT STIPULATION FOR
                                                                                                                       VOLUNTARY DISMISSAL
                                                                18   v.
                                                                                                                       (Assigned to the Hon. James Teilborg)
                                                                19   Arizona Department of Health Services, an
                                                                     agency of the State of Arizona; Dr. Cara
                                                                20   Christ, M.D., in her official capacity as
                                                                     Director of the Arizona Department of
                                                                21   Health Services,

                                                                22                     Defendants.

                                                                23           Pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure, plaintiff Arizona
                                                                24   Recovery Housing Association and defendants Arizona Department of Health Services and
                                                                25   Dr. Cara Christ, M.D. stipulate and agree to voluntarily dismiss this action in its entirety
                                                                26   with each party to bear their own costs and attorneys’ fees.
                                                                27
                                                                28
                                                                     Case 2:20-cv-00893-JAT Document 32 Filed 01/28/21 Page 2 of 3



                                                                 1      Dated this 28th day of January 2021.
                                                                 2
                                                                                                   SNELL & WILMER L.L.P.
                                                                 3
                                                                 4                             By: s/ Ryan J. Regula
                                                                                                   Eric H. Spencer
                                                                 5                                 Colin P. Ahler
                                                                                                   Ryan J. Regula
                                                                 6                                 One Arizona Center
                                                                                                   400 E. Van Buren, Suite 1900
                                                                 7                                 Phoenix, Arizona 85004-2202
                                                                                                   Attorneys for Arizona Recovery Housing Association
                                                                 8
                                                                 9                                 THE LAW OFFICE OF STEVEN G. POLIN
                                                                10
                                                                                               By: s/ Steven G. Polin (w/permission)
                                                                11                                 Steven G. Polin
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                                                   3034 Tennyson Street, NW
                                                                12                                 Washington, DC 20015
                                                                                                   Attorneys for Arizona Recovery Housing Association
                                                                13
Snell & Wilmer
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000




                                                                                                   ATTORNEY GENERAL’S OFFICE OF ARIZONA
                                   L.L.P.




                                                                15
                                                                                               By: s/ Patricia LaMagna (w/permission)
                                                                16                                 Patricia LaMagna
                                                                                                   Aubrey Joy Corcoran
                                                                17                                 2005 North Central Avenue
                                                                                                   Phoenix, Arizona 85004-1592
                                                                18                                 Attorneys for Arizona Department of Health Services
                                                                                                   and Dr. Cara Christ, M.D.
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                          -2-
                                                                        Case 2:20-cv-00893-JAT Document 32 Filed 01/28/21 Page 3 of 3



                                                                 1
                                                                                                  CERTIFICATE OF SERVICE
                                                                 2
                                                                           I hereby certify that on this 28th day of January, 2021, I electronically transmitted the
                                                                 3
                                                                     attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal
                                                                 4
                                                                     of a Notice of Electronic Filing to all CM/ECF Registrants and the following recipients:
                                                                 5
                                                                     Patricia LaMagna
                                                                 6   Aubrey Joy Corcoran
                                                                 7   Assistant Attorneys General
                                                                     Office of the Attorney General
                                                                 8   2005 North Central Avenue
                                                                     Phoenix, Arizona 85004-1592
                                                                 9
                                                                     patricia.lamagna@azag.gov
                                                                10   aubreyjoy.corcoran@azag.gov
                                                                     educationhealth@azag.gov
                                                                11   Attorneys for Arizona Department of Health Services
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   and Dr. Cara Christ, M.D.

                                                                13
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                     s/ Tracy Hobbs
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                -3-
